Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation entered into between counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject *545to the approval of the Court, that the merchandise the subject of the above entitled appeal to reappraisement is properly dutiable on the basis of American Selling Price as defined in Section 402(g) Tariff Act of 1930 as amended and that the said American Selling Price was as follows for the export period indicated.
Item Export period Price
Pas Sodium 1958 $1.90 per lb. less 1% net packed.
IT IS FURTHER STIPULATED AND AGREED that the appeal be deemed submitted for decision on this stipulation.
On the agreed facts, I find and hold American selling price, as that value is defined in section 402(g) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938, to be the proper basis for the determination of the value of the merchandise herein involved, and that such value for the merchandise covered by the appeal herein, at the time of exportation heretofore indicated, was as hereinabove set forth in the stipulation of submission.
Judgment will be rendered accordingly.